Citation Nr: 0811704	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative joint disease (DJD) and degenerative 
disc disease (DDD) of the lumbar spine, with radiculopathy of 
the lower extremities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1946 to 
November 1949 and from May 1950 to July 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the RO in 
Oakland, California.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected DJD and DDD of the lumbar spine 
is manifested by complaints of pain and no more than moderate 
functional impairment and is also accompanied by symptoms 
compatible with mild neurological deficit in each lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for DJD and DDD of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, 
Diagnostic Code 5237 (2007).

2.  The criteria for a separate evaluation of 10 percent for 
left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 
1155; 38 C.F.R. 4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for a separate evaluation of 10 percent for 
right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 
1155; 38 C.F.R. 4.124a, Diagnostic Code 8520 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in January 2007, after its 
initial adjudication of the claim.  Additionally, the veteran 
was also provided with the requisite notice with respect to 
the effective-date element of his claim in the January 2007 
letter.  Following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim  in June 
2007 and again in October 2007.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the January 2007 letter informed the veteran 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life.  Additionally, 
the letter included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include statements from employers concerning the impact of 
the disability on the veteran's employment and statements 
from persons concerning their observations of how the 
disability has affected the veteran.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the July 2006 Statement of the Case.  
Additionally, the veteran has participated in the appeals 
process and presented written arguments with particular focus 
on the criteria needed for a higher disability evaluation, 
hence he has demonstrated actual knowledge of the evidence 
needed to substantiate his claim.
  
Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted for the 
veteran's DJD and DDD of the lumbar spine.  Consequently, no 
effective date for an increased rating will be assigned for 
his low back disability, so the failure to provide earlier 
notice with respect to that element of the claim was no more 
than harmless error.  Moreover, following the provision of 
the required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication or reason to believe that the ultimate 
decision on this claim would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. 
Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.   Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Specific rating criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service-connected DJD and DDD of the lumbar 
spine has been rated on the basis of limitation of motion 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which is discussed above.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

To obtain a disability rating higher than the currently-
assigned 20 percent under Diagnostic Code 5237, the veteran 
would have to demonstrate forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  On VA 
examination in July 2005, the veteran exhibited forward 
flexion of the lumbar spine to 50 degrees, with pain at 50 
degrees.  The February 2007 examination showed forward 
flexion to 70 degrees with no complaints of pain.  
Accordingly, the veteran falls well short of the limitation 
of motion required to warrant a higher schedular rating.

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The medical evidence of record fails to demonstrate 
the presence of any ankylosis, favorable or unfavorable.  
Both VA examinations showed that the veteran was able to 
forward flex the lumbar spine.  Because the veteran is able 
to move his lower back joint, by definition, it is not 
immobile.  Therefore, ankylosis is not shown.

Thus, an evaluation in excess of 20 percent would not be 
warranted.  The competent medical evidence reflects 
consideration of the veteran's complaints of pain, weakness 
and fatigability by medical professionals.  The veteran is 
competent to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness, pain and flare-ups, 
neither the actual range of motion nor the functional 
limitation warrants an evaluation in excess of 20 percent for 
limitation of motion based upon the appropriate codes 
governing limitation of motion.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question has the disability warranted a 
higher rating.  See Hart supra; Fenderson v. West, 12 Vet. 
App. 119 (1999).

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim for 
increase, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Separate Evaluation for Lower Extremity Radiculopathy

The Board has considered whether a separate rating is 
warranted under the provisions of 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 as analogous to impairment of the 
sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.

In this regard, the Board believes the most probative 
evidence, to be the reports of the VA examinations conducted 
in July 2005 and September 2007, as well as a private 
neurological evaluation conducted in September 2006.  

During the July 2005 VA examination the veteran complained of 
pain which was localized in his back but occasionally 
radiated to his right hip.  The diagnosis was lumbar strain 
with stated history of disc degeneration.  

In September 2006 the veteran underwent a comprehensive 
private neurological evaluation.  During the evaluation the 
veteran complained of back pain which radiated down both 
lower extremities.  He reported that the pain was so intense 
that he had trouble walking and speaking.  The pertinent 
results of the evaluation showed symmetric mild slowing of F-
wave response.  The physician explained that this was 
suggestive of sciatica or could be consistent with a cauda 
equina syndrome or other such intraspinal pathology affecting 
nerve rootlets within the spinal canal.  He further noted 
that an absence of any history of incontinence or paraparesis 
and a positive history of sciatica type pains would be more 
consistent with sciatica.         

During the September 2007 VA peripheral nerve examination the 
veteran again complained of bilateral sciatica in the lower 
extremities to a compensable degree.  He noted that for the 
past 11 months he had not experienced any sciatica but that 
the pain was random and unpredictable.  The diagnosis was 
DDD, multilevel, with DJD at L4-L5 and L5-S1, with 
intermittent lumbar radiculopathy.  The examiner opined that 
the veteran has lumbar radiculopathy which is related to his 
DDD of the lumbosacral spine.  He further explained that the 
lumbar radiculopathy was due to minimally narrowed neural 
foramen, as well as canal and lateral recess narrowing due to 
DDD.   

The Board finds these objective findings to be consistent 
with the analogous rating of no more than 10 percent in each 
lower extremity under Diagnostic Code 8520, which 
contemplates mild incomplete paralysis of the sciatic nerve.  
The Board further finds that the preponderance of the 
evidence is against the assignment of separate ratings in 
excess of 10 percent in either extremity based on a finding 
of moderate incomplete paralysis.

In short, the Board finds that the credible and probative 
evidence supports the assignment of separate 10 percent 
ratings under Diagnostic Code 8520, based on right and left 
lower extremity radiculopathy associated with his service-
connected lumbosacral strain.

Extraschedular Consideration

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2007).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board concludes that referral of this case to 
the Under Secretary or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation is 
not warranted.

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative joint disease (DJD) and degenerative 
disc disease (DDD) of the lumbar spine is denied.

A separate disability rating of 10 percent for neurological 
deficit in the left lower extremity, is granted, subject to 
the regulations applicable to the payment of VA monetary 
awards.

A separate disability rating of 10 percent for neurological 
deficit in the right lower extremity, is granted, subject to 
the regulations applicable to the payment of VA monetary 
awards.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


